Case 1:20-cv-04192-BMC Document 7 Filed 09/24/20 Page 1 of 4 PageID #: 31




                                                                      DANIEL ZEMEL, ESQ. (NY, NJ)
                                                                      1373 BROAD STREET, SUITE 203-C
                                                                      CLIFTON, NEW JERSEY 07013
                                                                      PHONE: (862) 227-3106
                                                                      FAX:   (973) 282-8603
                                                                      DZ@ZEMELLAWLLC.COM




                                                                        September 24, 2020
VIA ECF:

Honorable Brian M. Cogan
United States District Judge
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


        RE:     Yaakov Y. Gross vs. Private National Mortgage Acceptance Company,
                LLC, et. al.
                United States District Court – Eastern District Of New York
                Case Number: 1:20-cv-04192

Dear Judge Cogan:

         Yaakov Gross (“Plaintiff”), Private National Mortgage Acceptance Company,
LLC, et. al. (“PNMAC”) and TransUnion LLC (“TransUnion”) hereby submit this joint
letter to provide a brief description of the case, including factual, jurisdictional, and legal
bases for the claims and defenses, and addressing any contemplated motions.

Plaintiff’s Statement of Facts and Claims for Relief

        On a date better known by Defendants, PNMAC began servicing Plaintiff’s mortgage
bearing the account number #618100008**** (the “Account”). On or about October 2018,
the Account was transferred to another loan servicer. At this point, Plaintiff was no longer
obligated to make monthly payments on the Account to PNMAC, as the debt had been
transferred, sold, purchased, refinanced, consolidated or otherwise acquired by another loan
servicer. Despite this, PNMAC continues to furnish information and TransUnion continues to
report information reflecting that Plaintiff’s payment status is currently late by greater than
30 days. Plaintiff sent a dispute letter to the credit bureaus, including Defendant TransUnion,
on or about February 2020. After receiving a dispute from Plaintiff concerning the erroneous
information of the Account, Defendant TransUnion forwarded Plaintiff’s disputes on to
Case 1:20-cv-04192-BMC Document 7 Filed 09/24/20 Page 2 of 4 PageID #: 32




PNMAC. Defendants PNMAC and TransUnion failed to conduct a reasonable investigation
and continued the reporting of an erroneous late payment status.

        A payment status of “Late 30 Days” is false and misleading in violation of the Fair
Credit Reporting Act, 15 U.S.C. §1681 et seq. (hereinafter “FCRA”) because Plaintiff is not
currently late on any obligations to PNMAC. The inaccurate reporting of Plaintiff’s late
payment status negatively affects Plaintiff’s credit worthiness. PNMAC has willfully and
negligently furnished information to TransUnion that was false, misleading and inaccurate,
has failed to mark its account as disputed by Plaintiff, and willfully and negligently failed to
conduct a reasonable investigation of the inaccurate information disputed by Plaintiff.
TransUnion has negligently and willfully failed to follow reasonable procedures to assure
maximum possible accuracy of the information reported and negligently and willfully failed
to conduct a reasonable investigation as required by the FCRA.

        As a result of Defendants’ actions, Plaintiff has suffered injury to credit worthiness
and increased difficulty obtaining credit. Plaintiff has also suffered embarrassment,
humiliation, and other emotional injuries as a result of errors on her credit report and credit
worthiness.

Defendant PNMAC’s Statement of Facts and Defenses:

        Plaintiff failed to effectuate proper service by mail upon Private National Mortgage
Acceptance Company, LLC (“PNMAC”) because Plaintiff failed to comply with the
applicable sections of either New York’s Civil Practice Law and Rules or the Federal Rules
of Civil Procedure. Thus, PNMAC’s time to respond to the Complaint has not been
triggered. Nevertheless, PNMAC filed a letter requesting a pre-motion conference with
the Court to proceed with its motion to dismiss with prejudice since PNMAC never had an
interest in Plaintiff’s loan and therefore, there is no justiciable controversy between
Plaintiff and PNMAC. Further, Plaintiff has failed to state a claim against PNMAC upon
which relief may be granted because PNMAC is not, and was never was, a furnisher of
information for Plaintiff’s loan. Moreover, Plaintiff failed to allege any specific damages.
By completing this letter, PNMAC does not waive any jurisdictional defenses or other
defenses, all of which are expressly preserved.

Defendant TransUnion’s Statement of Facts and Defenses:

        Plaintiff has failed to state a claim against Trans Union upon which relief may be
granted, inter alia, by failing to plead sufficient facts supporting the allegation that Trans
Union’s reporting of his Private National Mortgage (“PNMAC”) account (the “Account”)
as closed and previously 30 days late was “inaccurate,” a prima facia element of his
claims under the FCRA. Case law holds that accuracy is a complete defense to Plaintiff’s
FCRA claims and it is indisputable that Trans Union accurately reported the Account as
transferred and closed but previously 30 days late, which is also in compliance with
current guidelines mandated by the Credit Reporting Resource Guide. Case law further
holds that Trans Union cannot be liable after Plaintiff’s disputes because Trans Union
Case 1:20-cv-04192-BMC Document 7 Filed 09/24/20 Page 3 of 4 PageID #: 33




properly relied on PNMAC, the only party with a direct relationship to Plaintiff and thus
in the best position to say whether or not the information they provided to Trans Union
was accurate, who advised Trans Union that the Account was reporting
accurately. Moreover, Plaintiff does not allege that Trans Union’s reporting of the
Account as 30 days late at the time the Accounts were closed caused any specific credit
denials and, even if he did, Plaintiff has a poor credit history and will be unable to show
that the reporting caused him any emotional distress or was the required “substantial
factor” in any credit denials where, among other things, no hard inquiries were made on
Plaintiff’s credit file during the relevant time period.

Plaintiff’s Bases for Jurisdiction

       Plaintiff has federal court jurisdiction based on 28 U.S.C. §1331 due to his claims
against Defendants for violations of the Fair Credit Reporting Act (“FCRA”) under 15
U.S.C. § 1681a.
Plaintiff’s Contemplated Motions

       Plaintiff is not contemplating any motions at this time.

Defendants’ Contemplated Motions

       Trans Union is contemplating filing a motion for judgement on the pleadings and a
motion for summary judgement.

       PNMAC has filed a letter requesting a pre-motion conference to proceed with its
motion to dismiss Plaintiff’s Complaint pursuant to Rules 12(b)(2) and 12(b)(6).
Accordingly, PNMAC respectfully requests that the Court adjourn the Case Management
Conference scheduled for October 1, 2020 and any related deadlines.




                                              Respectfully submitted,

/s/ Camille Nicodemus                         /s/ Daniel Zemel
Camille R. Nicodemus, Esq.                    Daniel Zemel, Esq.
SCHUCKIT & ASSOCIATES, P.C.                   ZEMEL LAW LLC
4545 Northwestern Drive                       1373 Broad Street, Suite 203-C
Zionsville, Indiana 46077                     Clifton, NJ 07013
(317) 363-2400                                862-227-3106
E-mail: cnicodemus@schuckitlaw.com            Email: dz@zemellawllc.com
Counsel for TransUnion LLC                    Counsel for Plaintiff
Case 1:20-cv-04192-BMC Document 7 Filed 09/24/20 Page 4 of 4 PageID #: 34




                                        /s/ Andrea M. Roberts
                                        Andrea M. Roberts
                                        BLANKROME
                                        1271 Avenue of the Americas
                                        New York, NY 10020
                                        212.885.5568
                                        aroberts@blankrome.com
                                        Counsel for Defendant PNMAC




cc:   All counsel of record (via ECF)
